Citation Nr: 9933516	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-01 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include attention deficit disorder, alcohol and 
polysubstance dependence, cocaine induced psychotic disorder 
disruptive behavior disorder, personality disorder with 
borderline narcissistic avoidant and obsessive-compulsive 
characteristic combined with schizotypo symptomatology.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from May 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original claim which was denied by 
the RO in April 1998.  

REMAND

In a letter dated February 5, 1999, the veteran indicated 
that he wanted a hearing before the hearing officer at the 
RO.  On a VA Form 9, dated February 9, 1999, the veteran 
checked the box indicating that he wished to appear at a 
hearing before a member of the Board at the RO.  

The record indicates that the veteran was scheduled for a 
personal hearing at the RO in June 1999, but canceled and 
requested that another hearing be scheduled for him in 
November 1999.  The veteran was rescheduled for a personal 
hearing at the RO in September 1999, but failed to show up.  
A review of the evidentiary record shows that the veteran was 
not scheduled for a hearing before a member of the Board.  

In November 1999, the Board issued a letter to the veteran 
requesting that he clarify whether he wanted a hearing before 
the Board and, if so, whether he wanted the hearing held in 
Washington, D.C., or a Travel Board hearing at the RO.  In a 
letter received later the same month, the veteran indicated 
that he wanted a hearing before a member of the Board at the 
RO.  

Inasmuch as the veteran's request for a Board hearing has not 
yet been accomplished, the appeal is referred back to the RO 
for appropriate action.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


